DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer et al. (US 2009/0093764; hereinafter “Pfeffer”) in view of Bredenbreuker et al. (US 2014/0255176; hereinafter “Bredenbreuker”).
Regarding claims 1-3, Pfeffer discloses a blood pump, comprising: a drive shaft which runs in an axial direction (e.g. ¶¶ 38); a delivery element which is connected to the drive shaft in a distal region of the drive shaft (e.g. ¶¶ 56 – rotor 3.2); and a housing which surrounds the delivery element (Fig. 2, #3.1), wherein the delivery element and the housing are configured to automatically unfold after a forced compression (e.g. ¶¶ 9, 25-26, 71, etc.) wherein the housing comprises: an inlet region with at least one inlet opening (e.g. ¶¶ 71 – #3.1.2), a fluid-tight region which surrounds a region of the delivery element (e.g. ¶¶ 71 - #3.1.3), and an outlet region with at least one opening for exit of a pump medium (e.g. ¶¶ 71 - #3.1.4).  
Pfeffer fails to expressly disclose the delivery element is configured such that it projects into the outlet region and wherein the outlet region overlaps an axial extension of the delivery element by at least 5%, 10%, or at most 75%.  The examiner notes that the movement of a delivery element within a catheter is commonly performed in the art of implantable medical device.  In the same field of endeavor, Bredenbreuker teaches the re-positioning of a delivery element both proximally and distally, based on the cardiac requirements of the patient (e.g. Figs 14 to 15, where the delivery element may be moved proximally and distally).  Accordingly, it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate the ability of axially adjusting or moving the delivery element as taught by Bredenbreuker to axially extend the delivery element by at least 5%, 10%, or at most 75% into the outlet region, in order to yield the predictable results of providing the ability to adjust for the individual patient’s cardiac condition during therapy.
Regarding claim 6, Pfeffer discloses the housing comprises an elastic covering (e.g. ¶¶ 91 – “high elasticity”, 104, etc.).
Regarding claim 7, Pfeffer discloses the fluid-tight region is formed at least partly by the elastic covering (e.g. ¶¶ 105).
Regarding claim 8, Pfeffer discloses the outlet region of the housing comprises a conical section tapering in a delivery direction when the housing is in an expanded condition (e.g. ¶¶ 71 – “outlet section 3.1.4 narrows conically”).
Regarding claim 9, Pfeffer discloses the outlet region of the housing comprises a tubular section which is connected to the conical section at an end which is situated in the delivery direction when the housing is in an expanded condition (e.g. ¶¶ 71 – “The proximal connection section 3.1.5 is, like the distal connection section 3.1.1, tubular with a smaller diameter than the pump section 3.1.3.”)
Regarding claim 14, Pfeffer discloses the inlet region does not overlap with the axial extension of the delivery element (e.g. ¶¶ 71 – where the tubular section 3.1.3 holds the rotor).
Regarding claims 15-17, Pfeffer discloses the drive shaft is connected to a motor at a proximal end of the drive shaft, the motor configured to drive the drive shaft, the drive shaft is flexible, and is guided in a catheter (e.g. ¶¶ 15).
Regarding claim 18, Pfeffer discloses the blood pump is configured to pump blood from a ventricle into a blood vessel of a patient, wherein the drive shaft in a 
Regarding claim 4, Pfeffer discloses the housing comprises a lattice (e.g. ¶¶ 36 – “mesh structure” is equivalent to lattice).
Regarding claim 5, Pfeffer discloses the lattice comprises a shape memory material (e.g. ¶¶ 71 – “nitinol”).
Regarding claims 10 and 19, Pfeffer discloses the lattice has larger lattice openings in the outlet region than in the fluid-tight region configured as a rhomboid lattice with rhomboidal lattice openings (e.g. ¶¶ 72 – “the outlet section 3.1.4 of the tubular mesh structure 3.1.6, the small rhombuses 3.1.7.1 are combined step by step to form increasingly larger rhombuses”)
Regarding claims 20-21, Pfeffer discloses the lattice comprises lattice struts, wherein a number of lattice struts along a periphery of the rhomboid lattice is m-2", with m and n being natural numbers, wherein m is larger than 2, further where the housing has m lattice struts along a periphery in the outlet region (e.g. ¶¶ 72 - mesh struts, where it is clear that the mesh struts are in multiples of 2 for each 4 sided rhombus – Fig. 9).
Regarding claim 11, Pfeffer discloses a region of the outlet region is surrounded by an outflow shield which extends from the housing in a delivery direction (e.g. ¶¶ 106 – outlets can be circuit / half moon shaped / other geometry for different outflow shielding).
Regarding claims 12-13, Pfeffer discloses a region of the outlet region is surrounded by an outflow tube which extends from the housing in a delivery direction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792